Citation Nr: 1433022	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-05 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In November 2013, the Veteran testified at a Board hearing via video conference before the undersigned from the RO.


FINDING OF FACT

Disc disease at L5 is attributable to service.  


CONCLUSION OF LAW

Disc disease at L5 was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The medical records from Camp Pendleton dated in 1968 were requested, but unavailable for review.  See Formal Finding of Unavailability dated July 16, 2009.  In addition, although records were requested from the Social Security Administration (SSA), the records from that agency have been destroyed.  See April 23, 2012 response from SSA.  The Veteran indicated that his post-service records from his post-service physicians, other than the records already obtained, are also unavailable.  See correspondence received May 15, 2014.  

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he went on a training exercise during service and fell down a hillside, landing on his lower back.  He said that he was told that he had bruised his tailbone.  Over the next few months, it healed and he was put on restricted duty for four weeks.  He said that after service, he was treated by his physician, and was referred to a chiropractor, Dr. R.B., in 1973.  He indicated that he was told that he had a fused tailbone.  Post-service, the Veteran also indicated that he hurt his back, hearing a "pop" and was told that he had a herniated disc and degenerative disc disease of the spine.  The Veteran and his representative indicated that they believed that the diagnosis was from a low impact injury and not from the onset of a traumatic injury (the post-service injury).  The Veteran was helping to push a car when the post-service injury occurred.  He underwent fusion surgeries about 15 years ago.

The available service treatment records document that in October 1968, the Veteran reported increasing complaints of back pain which was usually brought about by sitting with pain in the L5 region.  The Board notes that the Veteran reported that the injury occurred in 1967, prior to this clinical report.  On examination in October 1968, the Veteran's spine was within normal limits and he was placed on light duty for 48 hours.  The separation examination conducted in March 2009 yielded a normal spine examination.  

There are no medical records dated immediately after service; however, Dr. R.B. submitted a letter in June 2009 in which he indicated that he remembered that the Veteran was referred to him for care in 1973 from his primary physician for an exacerbation of an inservice back injury.  He did not recall specific information such as treatment or diagnosis.  

The next record is dated in August 1989 which referred to a June 1989 work injury when the Veteran hurt his neck and left shoulder while working on a car.  The Veteran apparently had thoracic and cervical complaints.  No low back complaints or treatment was made.

The Veteran was treated for low back pain in October 1995.  A magnetic resonance imaging (MRI ) and x-rays revealed a small herniation at L4-5.  The records noted that the Veteran's past medical history indicated that he had had episodes of lower back pain in the past and he was working with a chiropractor.  

In January 1998, the Veteran was seen and it was noted that he had last been seen in October 1995 for the disc herniation.  Since that time, back pain had continued.  In December 1997, he was helping at his employment to push a car and he heard a "pop" in his back.  An MRI revealed multilevel lumbar degenerative disc disease with a small central disc herniation remaining at the L4-5 level.  In February 1998, the Veteran reported that he had back pain which radiated down the left leg and was having increasing pains at work.  In May 1998, the Veteran underwent a discogram from L2-S1.  In August 1998, it was noted that the Veteran had multiple level degenerative disc disease and fusions were discussed.  He underwent fusions from L2-3, L3-4, and L4-5.  He received post-fusions checkups.

A November 2007, the Veteran's back was again treated.  The examiner noted that the Veteran had extensive fusion of the back in 1998.  A computerized tomography (CT) revealed fusion elements with hardware L2 through L5.  

In December 2009, the Veteran was afforded a VA examination.  The diagnosis was degenerative disc disease of the lumbar spine with spinal stenosis, status post L3-4, L4-5, L5-S1 fusion with residual scar and radiculopathy.  The examiner opined that the current back condition was not related to the incident in the military and was more likely than not related to incidents after the Veteran's discharge which were work-related.  It was noted that the Veteran had been on SSDI and had been on worker's compensation following a 1998 injury.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, there are two medical opinions and both do not reflect adequate rationale.  Dr. R.B. did not discuss a current diagnosis and its specific relationship to service.  The VA physician did not discuss the 1995 findings which showed disc disease prior to the incident when the Veteran was pushing the car in 1997.  

However, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, there is evidence of a back incident during service.  The Veteran has been credible and consistent in his report.  Unfortunately, there were no x-rays in the STRS and apparently some of the records are missing.  Although there was no complaint made on separation, the Veteran credibly reported that he did seek treatment for his back in close proximity to separation, and Dr. R.B. basically confirms that fact and that he treated the Veteran for an exacerbation of an inservice injury.  There is a gap between the confirmation of treatment in 1973 and the 1995 MRI showing disc herniation at L4-5.  However, those records noted that the Veteran had previously made complaints of back pain and been treated, which is consistent with the Veteran's report that he was in fact treated, but the records are no longer available.  The post-service injury did not occur until 1997.  Thereafter, he developed multi-level disc disease.  The Board finds that in affording all reasonable doubt to the Veteran, since he competently and credibly reported an inservice injury and there was documentation of complaints at the L5 level, and since there is competent and credible evidence that the Veteran did continue to have back problems between 1973 and the 1995 MRI, that the disc herniation at the L4-5 level is etiologically related to the inservice findings.  The disc disease and fusions at the other levels is not competently and credibly shown to be so related, the STRs do not support that conclusion, and there was no evidence of disc disease at those levels in 1995, prior to the 1997 injury.  Accordingly, service connection for disc disease at L5 is warranted.  


ORDER

Disc disease at L5 is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


